Exhibit 10.2

IMMUNOCELLULAR THERAPEUTICS, LTD.

CERTIFICATE OF DESIGNATIONS OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A PREFERRED STOCK

The undersigned, Dr. Manish Singh and Dr. John Yu, hereby certify that:

1. They are the President and Secretary, respectively, of ImmunoCellular
Therapeutics, Ltd., a Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 1,000,000 shares of preferred stock,
of which no shares are issued or outstanding.

3. The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 1,000,000
shares, $0.0001 par value per share (the Preferred Stock”), issuable from time
to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 2,000 shares of the Preferred Stock which the Corporation has the authority
to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

TERMS OF PREFERRED STOCK

1. Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as the Corporation’s Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 2,000, which
shall not be subject to increase without any consent of the holders of the
Series A Preferred Stock (each a “Holder” and collectively, the “Holders”) that
may be required by applicable law. Each share of Series A Preferred Stock shall
have a par value of $0.0001 per share.



--------------------------------------------------------------------------------

2. Ranking and Voting.

a. The Series A Preferred Stock shall, with respect to dividend rights and
rights upon liquidation, winding-up or dissolution, rank:

(i) senior to the Corporation’s common stock, par value $0.0001 per share
(“Common Stock”), and any other class or series of Preferred Stock of the
Corporation (except as set forth below) (collectively, together with any
warrants, rights, calls or options exercisable for or convertible into such
Preferred Stock, the “Junior Securities”); and

(ii) junior to all existing and future indebtedness of the Corporation.

b. Except as required by applicable law or as set forth herein, the holders of
shares of Series A Preferred Stock will have no right to vote on any matters,
questions or proceedings of this Corporation including, without limitation, the
election of directors.

3. Dividends and Other Distributions. Commencing on the date of the issuance of
any such shares of Series A Preferred Stock (each respectively an “Issuance
Date”), Holders of Series A Preferred Stock shall be entitled to receive
dividends on each outstanding share of Series A Preferred Stock (“Dividends”),
which shall accrue in shares of Series A Preferred Stock at a rate equal to
10.0% per annum from the Issuance Date. Accrued Dividends shall be payable upon
redemption of the Series A Preferred Stock in accordance with Section 6.

a. Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 3 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable period, compounded
annually.

b. So long as any shares of Series A Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Securities. The Common Stock shall not be redeemed while
the Series A Preferred Stock is outstanding; provided, however, that the
foregoing shall not limit the Corporation’s ability to enter into open market
repurchases of its securities, to exercise any repurchase rights the Corporation
is entitled to under any of its existing stock options or employment agreements,
or to take similar actions.

4. Protective Provision. So long as any shares of Series A Preferred Stock are
outstanding, the Corporation shall not, without the affirmative approval of the
Holders of a majority of the shares of the Series A Preferred Stock then
outstanding (voting as a class), (a) alter or change adversely the powers,
preferences or rights given to the Series A Preferred Stock or alter or amend
this Certificate of Designations, (b) authorize or create any class of stock
ranking as to distribution of assets upon a liquidation senior to or otherwise
pari passu with the Series A Preferred Stock, (c) amend its certificate or
articles of incorporation or other charter documents in breach of any of the
provisions hereof, (d) increase the authorized number of shares of Series A
Preferred Stock, (e) liquidate, dissolve or wind-up the business and affairs of
the Corporation, or effect any Deemed Liquidation Event (as defined below), or
(f) enter into any agreement with respect to the foregoing.

 

2



--------------------------------------------------------------------------------

a. A “Deemed Liquidation Event” shall mean: (i) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license (other than an
exclusive license to a pharmaceutical or biotech company entered into in the
ordinary course of business) or other disposition, in a single transaction or
series of related transactions, by the Corporation or any subsidiary of the
Corporation of all or substantially all the assets of the Corporation and its
subsidiaries taken as a whole, or the sale or disposition (whether by merger or
otherwise) of one or more subsidiaries of the Corporation if substantially all
of the assets of the Corporation and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of the
Corporation.

b. The Corporation shall not have the power to effect a Deemed Liquidation Event
referred to in Section 4(a) unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation shall be allocated among the holders of
capital stock of the Corporation in accordance with Section 5.

5. Liquidation.

a. Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, before any distribution or payment shall
be made to the holders of any Junior Securities by reason of their ownership
thereof, the Holders of Series A Preferred Stock shall first be entitled to be
paid out of the assets of the Corporation available for distribution to its
stockholders an amount with respect to each outstanding share of Series A
Preferred Stock equal to $10,000.00 (the “Original Series A Issue Price”), plus
any accrued but unpaid Dividends thereon (collectively, the “Series A
Liquidation Value”). If, upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, the amounts payable with respect
to the shares of Series A Preferred Stock are not paid in full, the holders of
shares of Series A Preferred Stock shall share equally and ratably in any
distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Dividends, if any,
to which each such holder is entitled.

b. After payment has been made to the Holders of the Series A Preferred Stock of
the full amount of the Series A Liquidation Value, any remaining assets of the
Corporation shall be distributed among the holders of the Corporation’s Junior
Securities in accordance with the Corporation’s Certificates of Designation and
Certificate of Incorporation.

 

3



--------------------------------------------------------------------------------

c. If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation shall be insufficient to make payment in full to all
Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

6. Redemption.

a. Corporation’s Redemption Option. Upon or after the fourth anniversary of the
initial Issuance Date, the Corporation shall have the right, at the
Corporation’s option, to redeem all or a portion of the shares of Series A
Preferred Stock, at a price per share (the “Corporation Redemption Price”) equal
to 100% of the Series A Liquidation Value.

b. Early Redemption. Prior to redemption pursuant to Section 6(a) hereof, the
Corporation shall have the right, at the Corporation’s option, to redeem all or
a portion of the shares of Series A Preferred Stock, at a price per share equal
to: (i) 127% of the Series A Liquidation Value if redeemed on or after the first
anniversary but prior to the second anniversary of the initial Issuance Date,
(ii) 118% of the Series A Liquidation Value if redeemed on or after the second
anniversary but prior to the third anniversary of the initial Issuance Date, and
(iii) 109% of the Series A Liquidation Value if redeemed on or after the third
anniversary but prior to the fourth anniversary of the initial Issuance Date.

c. Mandatory Redemption. If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation shall redeem the Series B Preferred Stock at the prices set forth in
Section 6(b) including the premium for early redemption set forth therein.

d. Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders’ Series A Preferred Stock then outstanding, it shall do so by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Redemption at Option of Corporation”) to each Holder, which Notice of Redemption
at Option of Corporation shall indicate (A) the number of shares of Series A
Preferred Stock that the Corporation is electing to redeem and (B) the
Corporation Redemption Price (plus the premium for early redemption pursuant to
Section 6(b) if applicable).

e. Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder shall promptly submit to the
Corporation such Holder’s Series A Preferred Stock certificates. Upon receipt of
such Holder’s Series A Preferred Stock certificates, the Corporation shall pay
the Corporation Redemption Price (plus the premium for early redemption pursuant
to Section 6(b) if applicable), to such Holder, at the Corporation’s option
either (i) in cash, or (ii) by offset against any outstanding note payable from
Holder to the Corporation that was issued by Holder in connection with the
exercise of warrants by such Holder.

7. Transferability. The Series A Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws. The Corporation shall keep at its principal office,
or at the offices of its transfer agent, a register of the Series A Preferred
Stock. Upon the surrender of any certificate

 

4



--------------------------------------------------------------------------------

representing Series A Preferred Stock at such place, the Corporation, at the
request of the record Holder of such certificate, shall execute and deliver (at
the Corporation’s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares represented by the
surrendered certificate. Each such new certificate shall be registered in such
name and shall represent such number of shares as is requested by the Holder of
the surrendered certificate and shall be substantially identical in form to the
surrendered certificate.

8. Miscellaneous.

a. Notices. Any and all notices to the Corporation shall be addressed to the
Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Delaware. Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 8 prior to 5:30 p.m.
Eastern time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

b. Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series A Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement shall be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation shall, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

c. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Designation
of Preferences, Rights and Limitations of Series A Preferred Stock in accordance
with the foregoing resolution and the provisions of Delaware law.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 3rd day
of December 2009.

 

By:  

/s/ Manish Singh

     By:  

/s/ John Yu

Name:  

Manish Singh, Ph.D.

     Name:  

John Yu, M.D.

Title:  

President & Chief Executive Officer

     Title:  

Secretary